Title: From George Washington to Thomas Walker, 10 April 1784
From: Washington, George
To: Walker, Thomas



Dear Sir
Mount Vernon 10th of Aprl 1784

Your favor of the 24th of Jan: only came to my hands by the Post on thursday last—if this letter is as long on its passage to you, the May Session will have ended before it reaches you.
The favorable sentiments you have been pleased to express for me, deserve my particular acknowledgements; and I thank you for your kind invitation to Castle hill; which I certainly shall avail myself of, if ever I should come into that part of the Country. In return, I hope it is unnecessary to give you assurances of the pleasure I should feel in seeing you, and my cousin at this retreat from all my public employments.
I much approve the proposal for a meeting of the Swamp Company, but I pray you to issue the summons, and to name the time and place for holding it. Richmond appears to me to be the most convenient place, but any other, or any time, shall have my attendance when it may be in my power. The first of May I am called to Philadelphia on business of different kind—how long I shall be absent is uncertain, for it is probable I may make a more extended tour, which would take much time to perform. I beg therefore that the meeting may not be delayed on my acct—Whatever resolutions the Company may come to, shall meet my concurrence.
Enclosed I send you the Copy of a letter from Doctr Williamson of North Carolina, who is a delegate in Congress, and member of a Company who holds that part of the Dismal swamp which lyes South of the Virginia line. I send it, that the proposition may appear before the next meeting of our Company, and be considered by it.
With respect to the private purchase made conjointly by yourself, our deceased friend, and me, I can only say that I gave my consent to the Sale because Colo. Lewis desired his part to be sold; and indeed, because my own circumstances made it

necessary for me to raise money by some such means; but I accompanied that consent with an opinion, that a Sale at this time would be premature, inasmuch as that the value of the Lands were not sufficiently known, nor had the spirit of emigration taken place in that extensive degree which was, and is, expected.
In February last at Fredericksburgh, I had an oppertunity of seeing and conversing with Mr John Lewis on this subject, when it was our joint opinion, that it would be imprudent to precipitate the Sale, before a just value could be obtained—but that it might be proper to advertise the Land under just descriptions, in the several Gazettes, to see if offers equal to our expectations, would be made for them. If you approve of this measure for the Tracts in which you are concerned, it may be carried into effect along with that of Norfleets, which his father and I had between us in equal Moieties. Mrs Washington unites in best wishes for you and Mrs Walker with Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. As it is now nine years since I have heard a tittle from the company, or how the affairs of it have been managed, if you would devote an hour for the purpose of giving this information I should receive it very kindly. I should be glad also to receive a copy of Mr Andrews Survey of the Company’s Lands—or, if that would be troublesome, I should be very glad to know what quantity there is of it.
Since writing the above, I find (as I mean to send this letter by Post to Fredericksburgh), that I have not time to Copy Doctr Williamson’s letter to me, and therefore I give you the original.


Go: W——n.
